IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38965

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 730
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 21, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CHARLES EDWARD LIEDBERG, aka                     )     THIS IS AN UNPUBLISHED
FUZZY THE BEAR LIEDBERG;                         )     OPINION AND SHALL NOT
CHARLES EDWARD LIEDBERT,                         )     BE CITED AS AUTHORITY
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Susan E. Wiebe, District Judge.

       Judgment of conviction and unified sentence of twenty years, with seven years
       determinate, for lewd conduct with a minor child under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Charles Edward Liedberg, aka Fuzzy The Bear Liedberg, Charles Edward Liedbert,
pled guilty to lewd conduct with a minor child under sixteen. Idaho Code § 18-1508. The
district court sentenced Liedberg to a unified term of twenty years, with seven years determinate.
Liedberg filed an Idaho Criminal Rule 35 motion for reduction of his sentence, which the district
court denied. Liedberg now appeals, contending his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,

                                                1
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Liedberg’s judgment of conviction and sentence are affirmed.




                                                   2